Exhibit 10.4

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “***”.

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”), is made and entered as of June 30,
2020 (the “Execution Date”), by and between TPC INVESTMENTS II LP, a Delaware
limited partnership (the “Investor”) and AXOGEN, INC., a Minnesota corporation
(the “Company”).  The Investor and the Company are referred to herein,
collectively, as the “Parties” and each, individually, as a “Party”. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Term Loan Agreement (defined below).

RECITALS

WHEREAS, contemporaneously with the execution of this Agreement, each of the
Parties (or their respective affiliates) have executed that certain Term Loan
Agreement with each of the other signatories thereto (the “Term Loan
Agreement”); and

WHEREAS, in consideration of and in connection with the Term Loan Agreement, the
Company desires to grant to the Investor the right to purchase shares of the
Company’s common stock (“Common Stock”), pursuant to the terms and conditions
set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the covenants set forth
herein, the Parties agree as follows:

Section 1         Grant of Option.

(a)        The Company hereby grants to the Investor, or its registered assigns
(the “Holder”), the right to purchase at any time on or prior to the expiration
date set forth in Section 1(b) (such purchase right, the “Option”) up to a
number of newly issued shares of Common Stock equal to an aggregate of
$3,500,000 (the “Subscription Amount”) divided by the Exercise Price (as defined
in Section 2(a)) (the “Shares”).

(b)        The Option shall be exercisable by the Holder a single time, and if
not exercised in full when exercised, any unexercised potion hereof shall be
cancelled upon the exercise of the portion, at any time from the Execution Date
until the close of business on the later to occur of (i) the date on which all
of the Obligations under the Term Loan Agreement and all other Loan Documents
(as defined in the Term Loan Agreement) are paid in full and (ii) June 30, 2027.

(c)        This Option is exercisable by the Holder by delivery of the notice of
exercise attached as Exhibit A hereto (the “Notice of Exercise”) together with
the Subscription Amount paid in cash, by certified or official bank check or
checks or by wire transfer to an account designated by the Company in
immediately available funds.

(d)        Upon delivery of the Notice of Exercise to the Company at its address
for notice set forth in Section 8 and upon payment of the Subscription Amount,
the Company shall promptly issue and deliver to the Holder (or its designee) a
certificate for the Shares issuable upon such





--------------------------------------------------------------------------------

exercise, such delivery to be made promptly, but in any case within three (3)
Business Days (as defined in Section 2(b)) of the Date of Exercise (as defined
below).  In lieu of delivery of a certificate, the Holder may direct to the
Company by written notice to have the Shares deposited in an account designated
by the Holder.  Any person so designated by the Holder to receive Shares shall
be deemed to have become holder of record of such Shares and shall be treated as
a stockholder of the Company for all purposes as of the Date of Exercise of the
Option.  As used in this Agreement, a “Date of Exercise” means the date on which
the Holder shall have delivered to the Company (i) the Notice of Exercise
attached hereto, appropriately completed and duly signed and (ii) payment of the
Subscription Amount.

(e)       No fractional Shares will be issued in connection with any exercise of
the Option.  In lieu of any fractional shares which would, otherwise be
issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the Fair Market Value (as defined in Section 2(b)) of a share of
Common Stock on the Date of Exercise.

(f)        Issuance and delivery of the Shares upon exercise of the Option shall
be made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of such
issuance, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any capital
gains tax or income tax that may be imposed on the Holder.

(g)        If this Agreement is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation hereof, or in lieu of and substitution for this Agreement, a
New Option (as defined in Section 3(b)), but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  Applicants for a New Option
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

Section 2         Exercise Price.

(a)        In the event the Holder exercises the Option, the purchase price per
share at which the Investor shall be required to purchase the Shares (the
“Exercise Price”) shall be equal to the Fair Market Value (as defined in Section
2(b)) of a Share as of the Date of Exercise.

(b)        For purposes of this Agreement, the term “Fair Market Value” shall
mean, as of any particular date: (i) the volume-weighted average of the closing
sales prices of the Common Stock on the Nasdaq Stock Market or other domestic
securities exchange on which the Common Stock may at the time be listed, (ii) if
on any such day the Common Stock is not listed on the Nasdaq Stock Market or
other domestic securities exchange, the closing sales price of the Common Stock
as quoted on the Financial Industry Regulatory Authority OTC Bulletin Board
electronic inter-dealer quotation system (the “OTC Bulletin Board”), the OTC
Markets Group Inc. electronic inter-dealer quotation system, including OTCQX,
OTCQB and OTC Pink (the “Pink OTC Markets”) or similar quotation system or
association for such day or (iii) if on any such day the





--------------------------------------------------------------------------------

Common Stock is not listed on the Nasdaq Stock Market or other domestic
securities exchange and if there have been no sales of the Common Stock on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association on such day, the average of the highest bid and lowest asked prices
for the Common Stock quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association at the end of such day, in each case,
averaged over the forty-five (45) consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined.  For purposes of this Agreement, the term “Business Day” means
any day, except a Saturday, Sunday or legal holiday, on which banking
institutions in New York City are authorized or obligated by law or executive
order to close; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” means Business Days on which such
exchange is open for trading.

(c)        If at any time the Common Stock is not listed on the Nasdaq Stock
Market or other domestic securities exchange or quoted on the OTC Bulletin
Board, the Pink OTC Markets or similar quotation system or association, the Fair
Market Value of the Common Stock shall be the fair market value per share as
determined by an independent, nationally recognized investment banking,
accounting or valuation firm jointly selected by the Investor and the Company
(the “Valuation Firm”).  The Company shall provide the Valuation Firm with all
reasonably necessary financial and other records as the Valuation Firm may
request.  The Valuation Firm shall deliver its written determination of the Fair
Market value per share of Common Stock within ten (10) days of its engagement to
the Company and the Investor and such determination of the fair market value per
share of Common Stock shall be final, conclusive, and binding on the Parties.
 The fees and expenses of the Valuation Firm shall be borne by the Company.  In
determining the fair market value of the Common Stock, an orderly sale
transaction between a willing buyer and a willing seller shall be assumed, using
valuation techniques then prevailing in the securities industry and assuming
full disclosure of all relevant information and a reasonable period of time for
effectuating such sale.

Section 3         Registration of Option; Transfers.

(a)       The Company shall register the Option in a record to be maintained by
the Company for that purpose (the “Option Register”) in the name of the Holder.
 The Company may deem and treat the Holder as the absolute owner hereof for the
purpose of any exercise hereof and for all other purposes, absent actual notice
to the contrary.

(b)        Subject to Section 9, this Agreement may be transferred in its
entirety and not in part and the Company shall register such transfer of the
Option in the Option Register, upon surrender of this Agreement, together with
the Form of Assignment attached hereto as Exhibit B, duly completed and signed,
to the Company at its address for notice set forth in Section 7.  Upon any such
transfer, a new Option to purchase Shares, in substantially the form of this
Agreement (any such new Agreement, a “New Option”), shall be issued to the
transferee.  The acceptance of the New Option by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of the Option.





--------------------------------------------------------------------------------

(c)        The Option and the Shares may only be disposed of in compliance with
state and federal securities laws.

(d)        The Company acknowledges and agrees that the Holder may from time to
time pledge pursuant to a bona fide margin agreement or grant a security
interest in some or all of the Option and the Shares and, if required under the
terms of such arrangement, the Holder may transfer pledged or secured Option and
Shares to the pledgees or secured parties.  Such a pledge or transfer is not
subject to the approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.

Section 4         Subsequent Equity Sales.

(a)        In the event that Company sells or issues any of its equity
securities (or rights, options or warrants to purchase such equity interests, or
securities of any type whatsoever that are convertible into or exchangeable for
equity securities) to a third party within twelve (12) months after the Date of
Exercise (a “Subsequent Sale”) at a lower price per share than the Exercise
Price, or with warrants or where the terms of such Subsequent Sale are otherwise
more favorable than the terms set in this Agreement, taking into account all
material aspects of the transaction, including, without limitation, the type,
terms and price of such securities but without regard to whether such securities
have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), then in such case the Company agrees that (i) the terms set
forth in this Agreement shall be amended so as to match the more favorable terms
of such Subsequent Sale with respect to the Shares, and with respect to the
Shares the Investor shall be entitled to all of the rights, preferences,
privileges or other benefits afforded to the purchasers of Subsequent Sale
Securities as a result of their purchase of such securities, and (ii) the
Investor shall be issued by the Company such an additional amount of Company
equity securities (or rights, options or warrants to purchase such equity
interests, or securities of any type whatsoever that are convertible into or
exchangeable for equity securities) as the Holder would have been entitled to
pursuant to such amended terms (the “Subsequent Sale Securities”).  The
Subsequent Sale Securities and the Shares shall be entitled to the same terms
and conditions (including, without limitation, any rights related to the
registration of such securities pursuant to the registration requirements of the
Securities Act) as were set forth in the Subsequent Sale.  For clarity, nothing
in this Section 4 shall require the Holder to relinquish any Shares or waive any
rights granted hereunder with respect to the issuance of the Shares.

(b)        A Subsequent Sale shall not include the issuance of securities or
options to employees, officers, directors or consultants of Company pursuant to
the approved employee option pool or any other employee stock purchase or option
plan existing as of the Execution Date.

Section 5         Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investor as of the Execution Date and Date
of Exercise that:





--------------------------------------------------------------------------------

(a)        The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Minnesota and has all requisite
corporate power and authority to carry on its business.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify would have a material adverse effect on its
business or properties; and

(b)       This Option has been duly authorized, validly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles affecting the enforcement of
creditors’ rights generally or (ii) laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

Section 6         Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company as of the Execution Date and Date
of Exercise that:

(a)        The Investor is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act; and

(b)        The Investor understands that, unless the Shares are registered under
the Securities Act at the time of issuance, the Shares will be “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Shares indefinitely unless
they are registered with the U. S. Securities and Exchange Commission (the
“Securities and Exchange Commission”) and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.

Section 7         Covenants of the Parties.

(a)        The Company will at all times reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved shares of
Common Stock, solely for the purpose of enabling it to issue the Shares upon
exercise of the Option, the number of shares of Common Stock that would be
likely be issued and delivered upon the exercise of the Option at such time,
such shares to be free from preemptive rights or any other contingent purchase
rights of persons other than the Holder.

(b)        The Company will take all corporate actions as may, in the reasonable
opinion of the Investor’s counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number as shall be sufficient for the
exercise the Option, including without limitation, amending the Company’s
certificate of incorporation.

(c)        The Company covenants that the Shares, when issued, sold and
delivered in accordance with the terms set forth in this Agreement, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Investor.





--------------------------------------------------------------------------------

(d)        The Company shall use its best efforts to cause Shares to be admitted
for trading on each securities exchange on which the Common Stock is listed on
the Date of Exercise or, if the Common Stock is not then listed, take such
actions to cause the Shares to be eligible to be traded on the OTC Bulletin
Board, the Pink OTC Markets or similar quotation system or association on such
date.

(e)        The Investor and the Company shall each take all actions as may be
reasonably necessary to consummate the transactions contemplated by this
Agreement, including, without limitation, entering into agreements and
delivering certificates and instruments and consents as may be deemed necessary
or appropriate.

(f)        The Company shall not knowingly effect the exercise of the Option,
and the Holder shall not have the right to exercise the Option, to the extent
that, after giving effect to such exercise, the Holder (together with its
affiliates) would beneficially own in excess of 19.9% of the Common Stock
outstanding immediately after giving effect to such exercise (the “Maximum
Percentage”); provided, however, that in the event that this Section 7(f)
operates to prevent the exercise of the Option in respect of any number of
shares of Common Stock in excess of the Maximum Percentage (the “Excluded
Shares”) and the Holder’s acquisition of such Excluded Shares, the Holder may,
in its sole discretion, exercise the Option in respect of such Excluded Shares
so that rather than have the Company issue such shares of Common Stock to the
Holder, the Company shall promptly shall pay to the Holder an amount equal to
(i) the product of (x) the Adjusted FMV (as defined below) of a share of Common
Stock and (y) the number of Excluded Shares minus (ii) the product of (x) the
Fair Market Value of a share of Common Stock and (y) the number of Excluded
Shares.  For purposes of the foregoing sentence, the aggregate number of shares
of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of the
Option with respect to which the determination of such sentence is being made,
but shall exclude shares of Common Stock which would be issuable upon exercise
or conversion of the unexercised or unconverted portion of any other securities
of the Company beneficially owned by the Holder and its affiliates (including,
without limitation, any convertible notes or convertible shares or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein.  Except as set forth in the preceding sentence, for purposes
of this Section 7(f), beneficial ownership shall be calculated in accordance
with Section 13(d) of the Securities Exchange Act of 1934, as amended.  For
purposes of the Option, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in the most recent of (i) the Company’s Form 10-K, Form 10-Q
or other public filing with the Securities and Exchange Commission, as the case
may be, (ii) a more recent public announcement by the Company or (iii) any other
notice by the Company or its transfer agent setting forth the number of shares
of Common Stock outstanding.  Upon the written request of the Holder, the
Company shall, within fifteen (15) Business Days, confirm to the Holder the
number of shares of Common Stock then outstanding.  Furthermore, upon the
written request of the Company, the Holder shall confirm to the Company its then
current beneficial ownership with respect to the Company’s Common Stock.  For
purposes of this Agreement, the term “Adjusted FMV” is the same as the
definition “Fair





--------------------------------------------------------------------------------

Market Value” provided in Section 2(b) except that in lieu of the applicable
prices being averaged over forty-five (45) consecutive Business Days, such
prices shall be averaged over three (3) consecutive Business Days.

(g)        The Company shall prepare and file with the Securities and Exchange
Commission within thirty (30) days after the Execution Date a shelf registration
statement under the Securities Act which covers, permits, and allows for the
resale by the Investor (or any of such Investor’s assigns pursuant to this
Agreement, and together with the Investor, each an “Investor Party”), on a
delayed or continuous basis and pursuant to the plan or method of distribution
elected by the Investor Party, of the Shares of the Common Stock issuable upon
the exercise of the Option by the Investor Party and names such Investor Party
as the selling stockholder of such Shares (the “Registration Statement”).  The
Company shall cause such Registration Statement promptly (and in no case more
than sixty (60) days after the filing of such Registration Statement, unless
such Registration Statement is filed within one month prior to or after the end
of any year, in which case no more than ninety (90) days after the filing of
such Registration Statement) to be declared effective (or be automatically
effective) by the Securities and Exchange Commission.  The Company shall
maintain the effectiveness of the Registration Statement at all times; however,
if the Option expires unexercised or is cancelled, in each case pursuant to
Section 1 of this Agreement, the Company’s obligation to maintain such
effectiveness of the Registration Statement with respect to the Shares
underlying such unexercised or cancelled portion of the Option shall cease.  The
Company shall cooperate with the Investor Party to file, maintain, and make
effective such Registration Statement and shall cooperate with the Investor
Party to facilitate the sale of the Shares by the Investor Party pursuant to the
Registration Statement.  At any time upon the written request from the Investor
Party (a “Shelf Takedown Request”) to the Company to effect a resale of all of a
portion of such Investor Party’s Shares registered under the Registration
Statement, the Company shall file a prospectus supplement as soon as practicable
to add, amend and supplement the prospectus as contained in the Registration
Statement as necessary for such purpose.  There is no limit on the number of the
Shelf Takedown Requests the Investor Party may make.  In the event that the
Registration Statement is no longer effective or may otherwise not be used by
the Investor Party to sell such Shares, the Company shall file a new
Registration Statement (or a post-effective amendment thereto, including any
prospectus supplements to the applicable prospectus contained in the new
Registration Statement or the post-effective amendment) that permits the sale of
such Shares by the Investor Party and shall cause such Registration Statement
(or post-effective amendment) to be effective pursuant to the terms of this
provision set forth above.  The Registration Statement shall be on Form S-3, if
the Company is eligible to use such form, and the Company shall use its best
efforts to qualify and remain qualified to register the offer and sale of
securities under the Securities Act pursuant to a Registration Statement on Form
S-3 or any successor form thereto.

Section 8       Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by





--------------------------------------------------------------------------------

facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
Parties at the addresses indicated below (or at such other address for a Party
as shall be specified in a notice given in accordance with this Section 7).

If to the Investor:

TPC Investments II LP

c/o Oberland Capital

1700 Broadway, 37th Floor

New York, NY 10019

Attention:        Andrew Rubinstein

Telephone:      (212) 257-5858

Facsimile:        (212) 257-5851

Email:  arubinstein@oberlandcapital.com

If to the Company:

Axogen, Inc.

13631 Progress Blvd, Suite 400

Alachua, FL 32615

Attention:        Brad Ottinger

Email:  bottinger@axogeninc.com



Section 9         Entire Agreement.  This Agreement constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

Section 10      Successor and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns.  The Company may not assign (including through a merger) or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Holder.  Any assignment or transfer in violation of this
Section 10 shall be null and void ab initio.

Section 11      No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

Section 12      Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 13     Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by the
Company and the Holder.  No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly





--------------------------------------------------------------------------------

set forth in writing and signed by the Party so waiving.  Except as otherwise
set forth in this Agreement, no failure to exercise, or delay in exercising, any
rights, remedy, power or privilege arising from this Agreement shall operate or
be construed as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

Section 14      Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 15      Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than those of the State
of New York.  Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the State of New
York in each case located in New York City, and each Party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.  Service of process, summons, notice or other document by mail to
such Party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court.  The Parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 16      Waiver of Jury Trial.  Each Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Party certifies and acknowledges that
(a) no representative of any other Party has represented, expressly or
otherwise, that such other Party would not seek to enforce the foregoing waiver
in the event of a legal action; (b) such Party has considered the implications
of this waiver; (c) such Party makes this waiver voluntarily; and (d) such Party
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 16.

Section 17      Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall together be
deemed to be one and the same agreement.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.





--------------------------------------------------------------------------------

Section 18     No Strict Construction.  The Parties have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

[Signature Pages Follow]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Option Agreement on
the Execution Date.

TPC INVESTMENTS II LP,



a Delaware limited partnership









By:

Alps Capital II Ltd,





its general partner















By:

/s/ David Dubinsky





Name:

David Dubinsky





Title:

Authorized Signatory





[signature page to Axogen – TPC Investments II Option Agreement]

--------------------------------------------------------------------------------

AXOGEN, INC.,



a Minnesota corporation











By:

/s/ Karen Zaderej





Name:

Karen Zaderej





Title:

Chairman, CEO and President





[signature page to Axogen – TPC Investments II Option Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

To: AXOGEN, INC. (the “Company”)

The undersigned hereby elects to exercise the option pursuant to the attached
Option Agreement (the “Agreement”) for the purchase of ____________ shares of
Common Stock of the Company (the “Shares”) at a per share purchase price of
$____________. The undersigned shall tender the aggregate payment for the Shares
in accordance with Section 1(d) of the Agreement.

In connection with the issuance of the Shares:

◻         Please deposit the Shares in the following brokerage account:

_________________________________________

_________________________________________

; or

◻         Please issue a certificate or certificates representing the Shares in
the name of the undersigned or in such other name or names as are specified
below:

_________________________________________

(Name)

_________________________________________

(Address)

_________________________________________

(City, State)



(Date)



(Signature)









--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned holder of the attached Option Agreement (the
“Agreement”) hereby sells, assigns and transfers unto _______________________,
whose address is _______________________________________ and whose taxpayer
identification number is _________________, the undersigned’s right, title and
interest in and to the Agreement to purchase shares of Common Stock of Axogen,
Inc., a Minnesota corporation (the “Company”), and does hereby irrevocably
constitute and appoint __________________________ attorney-in-fact to transfer
such Option (as defined in the Agreement) on the books of the Company with full
power of substitution in the premises.

In connection with such sale, assignment, transfer or other disposition of the
Agreement, the undersigned hereby confirms that:

◻        such sale, transfer or other disposition may be effected without
registration or qualification under the Securities Act of 1933, as amended (the
“Securities Act”) as then in effect and any applicable state securities law then
in effect; or

◻        such sale, transfer or other disposition has been registered under the
Securities Act, and registered and/or qualified under all applicable state
securities laws.



(Date)



(Signature)





--------------------------------------------------------------------------------